1
2
3
4
5
6
7                               UNITED STATES DISTRICT COURT
8                                 EASTERN DISTRICT OF CALIFORNIA
9
10   SUSAN PHELPS,                             )              1:21-CV-00276-DAD-JLT
                                               )
11               Plaintiff,                    )              SCHEDULING ORDER1 (Fed. R. Civ. P. 16)
12        v.                                   )
                                               )              Discovery Deadlines:
13   FCA US, LLC, a Delaware Limited Liability )                    Initial Disclosures: 5/24/2021
     Company,                                  )                    Non-Expert: 11/22/2021
14                                             )                    Expert: 12/20/2021
                 Defendant.                    )                    Mid-Discovery Status Conference:
15
                                               )                    6/28/2021 at 8:30 a.m.
16                                             )
                                                              Non-Dispositive and Dispositive Motion Deadlines:
17                                                                  Filing: 12/20/2021
                                                                    Hearing: 1/18/2022
18
19                                                            Settlement Conference:
                                                                     3/7/2022 at 9:00 a.m.
20                                                                   510 19th Street, Bakersfield, CA

21                                                            Pre-Trial Conference:
                                                                     5/23/2022 at 1:30 p.m.
22
                                                                     Courtroom 5
23
     I.      Magistrate Judge Consent: Notice of Congested Docket and Court Policy of Trailing
24
             Due to the District Judges’ heavy caseload, the adopted policy of the Fresno Division of the
25
     Eastern District is to trail all civil cases. The parties are hereby notified that for a trial date set before a
26
27
28   1
      Because of this Court’s General Order 612 and because the Court finds the joint report adequately sets
     forth the information for the scheduling order, the scheduling conference is VACATED.
                                                          1
1    District Judge, the parties will trail indefinitely behind any higher priority criminal or older civil case

2    set on the same date until a courtroom becomes available. The trial date will not be reset.

3            The Magistrate Judges’ availability is far more realistic and accommodating to parties than that

4    of the U.S. District Judges who carry the heaviest caseloads in the nation and who must prioritize

5    criminal and older civil cases over more recently filed civil cases. A United States Magistrate Judge

6    may conduct trials, including entry of final judgment, pursuant to 28 U.S.C. § 636(c), Federal Rule of

7    Civil Procedure 73, and Local Rule 305. Any appeal from a judgment entered by a United States

8    Magistrate Judge is taken directly to the United States Court of Appeal for the Ninth Circuit.

9            The Fresno Division of the Eastern District of California, whenever possible, is utilizing United

10   States Article III District Court Judges from throughout the nation as Visiting Judges. Pursuant to the

11   Local Rules, Appendix A, such reassignments will be random, and the parties will receive no advance

12   notice before their case is reassigned to an Article III District Court Judge from outside of the Eastern

13   District of California.

14           Therefore, the parties are directed to consider consenting to Magistrate Judge jurisdiction to

15   conduct all further proceedings, including trial. Within 10 days of the date of this order, counsel

16   SHALL file a consent/decline form (provided by the Court at the inception of this case) indicating

17   whether they will consent to the jurisdiction of the Magistrate Judge.

18   II.     Discovery Plan and Cut-Off Date

19           The parties are ordered to exchange the initial disclosures required by Fed. R. Civ. P. 26(a)(1)

20   on or before May 24, 2021.

21           The parties are ordered to complete all discovery pertaining to non-experts on or before

22   November 22, 2021 and all discovery pertaining to experts on or before December 20, 2021.

23           The parties are directed to disclose all expert witnesses2, in writing, on or before November 22,

24   2021, and to disclose all rebuttal experts on or before December 6, 2021. The written designation of

25   retained and non-retained experts shall be made pursuant to Fed. R. Civ. P. Rule 26(a)(2), (A), (B),

26
27
             2
28              In the event an expert will offer opinions related to an independent medical or mental health
     evaluation, the examination SHALL occur sufficiently in advance of the disclosure deadline so the expert’s
     report fully details the expert’s opinions in this regard.
                                                         2
1    and (C) and shall include all information required thereunder. Failure to designate experts in

2    compliance with this order may result in the Court excluding the testimony or other evidence offered

3    through such experts that are not disclosed pursuant to this order.

4            The provisions of Fed. R. Civ. P. 26(b)(4) and (5) shall apply to all discovery relating to experts

5    and their opinions. Experts must be fully prepared to be examined on all subjects and opinions

6    included in the designation. Failure to comply will result in the imposition of sanctions, which may

7    include striking the expert designation and preclusion of expert testimony.

8            The provisions of Fed. R. Civ. P. 26(e) regarding a party's duty to timely supplement

9    disclosures and responses to discovery requests will be strictly enforced.

10           A mid-discovery status conference is scheduled for June 28, 2021 at 8:30 a.m. before the

11   Honorable Jennifer L. Thurston, U.S. Magistrate Judge, located at 510 19th Street, Bakersfield,

12   California. Counsel SHALL file a joint mid-discovery status conference report one week before the

13   conference. Counsel also SHALL lodge the status report via e-mail to JLTorders@caed.uscourts.gov.

14   The joint statement SHALL outline the discovery counsel have completed and that which needs to be

15   completed as well as any impediments to completing the discovery within the deadlines set forth in this

16   order. Counsel SHALL discuss settlement and certify that they have done so. Counsel may appear

17   via teleconference by dialing (888) 557-8511 and entering Access Code 1652736, provided the

18   Magistrate Judge's Courtroom Deputy Clerk receives a written notice of the intent to appear

19   telephonically no later than five court days before the noticed hearing date.

20   III.    Pre-Trial Motion Schedule

21           All non-dispositive pre-trial motions, including any discovery motions, shall be filed no later

22   than December 20, 20213 and heard on or before January 18, 2022. Discovery motions are heard

23   before the Honorable Jennifer L. Thurston, United States Magistrate Judge at the United States

24   Courthouse in Bakersfield, California. For these hearings, counsel may appear via teleconference by

25   dialing (888) 557-8511 and entering Access Code 1652736, provided the Magistrate Judge's Courtroom

26
27
             3
28             Non-dispositive motions related to non-expert discovery SHALL be filed within a reasonable time of
     discovery of the dispute, but in no event later than 30 days after the expiration of the non-expert discovery
     deadline.
                                                         3
1    Deputy Clerk receives a written notice of the intent to appear telephonically no later than five court

2    days before the noticed hearing date. All other non-dispositive hearings SHALL be set before Judge

3    Drozd.

4             No motion to amend or stipulation to amend the case schedule will be entertained unless it

5    is filed at least one week before the first deadline the parties wish to extend. Likewise, no written

6    discovery motions shall be filed without the prior approval of the assigned Magistrate Judge. A party

7    with a discovery dispute must first confer with the opposing party in a good faith effort to resolve by

8    agreement the issues in dispute. If that good faith effort is unsuccessful, the moving party promptly

9    shall seek a telephonic hearing with all involved parties and the Magistrate Judge. It shall be the

10   obligation of the moving party to arrange and originate the conference call to the court. To schedule

11   this telephonic hearing, the parties are ordered to contact the Courtroom Deputy Clerk, Susan Hall, at

12   (661) 326-6620 or via email at SHall@caed.uscourts.gov. Counsel must comply with Local Rule 251

13   with respect to discovery disputes or the motion will be denied without prejudice and dropped

14   from the Court’s calendar.

15            All dispositive pre-trial motions shall be filed no later than December 20, 2021 and heard no

16   later than January 18, 2022, in Courtroom 5 at 9:30 a.m. before the Honorable Dale A. Drozd, United

17   States District Court Judge. In scheduling such motions, counsel shall comply with Fed. R. Civ. P. 56

18   and Local Rules 230 and 260.

19   IV.      Motions for Summary Judgment or Summary Adjudication

20            At least 21 days before filing a motion for summary judgment or motion for summary

21   adjudication, the parties are ORDERED to meet, in person or by telephone, to confer about the issues

22   to be raised in the motion.

23            The purpose of the meeting shall be to: 1) avoid filing motions for summary judgment where a

24   question of fact exists; 2) determine whether the respondent agrees that the motion has merit in whole

25   or in part; 3) discuss whether issues can be resolved without the necessity of briefing; 4) narrow the

26   issues for review by the court; 5) explore the possibility of settlement before the parties incur the

27   expense of briefing a motion; and 6) to develop a joint statement of undisputed facts.

28            The moving party SHALL initiate the meeting and SHALL provide a complete, proposed


                                                        4
1    statement of undisputed facts at least five days before the conference. The finalized joint statement of

2    undisputed facts SHALL include all facts that the parties agree, for purposes of the motion, may be

3    deemed true. In addition to the requirements of Local Rule 260, the moving party shall file the joint

4    statement of undisputed facts.

5             In the notice of motion the moving party SHALL certify that the parties have met and conferred

6    as ordered above, or set forth a statement of good cause for the failure to meet and confer. Failure to

7    comply may result in the motion being stricken.

8    V.       Pre-Trial Conference Date

9             May 23, 2022 at 1:30 p.m. in Courtroom 5 before Judge Drozd.

10            The parties are ordered to file a Joint Pretrial Statement pursuant to Local Rule 281(a)(2).

11   The parties are further directed to submit a digital copy of their pretrial statement in Word format,

12   directly to Judge Drozd's chambers, by email at DADorders@caed.uscourts.gov.

13            Counsels' attention is directed to Rules 281 and 282 of the Local Rules of Practice for the

14   Eastern District of California, as to the obligations of counsel in preparing for the pre-trial conference.

15   The Court will insist upon strict compliance with those rules. In addition to the matters set forth in the

16   Local Rules the Joint Pretrial Statement shall include a Joint Statement of the case to be used by the

17   Court to explain the nature of the case to the jury during voir dire.

18   VI.      Settlement Conference

19            A settlement conference is scheduled for March 7, 2022 at 9:00 a.m., located at 510 19th Street,

20   Bakersfield, California.

21            Unless otherwise permitted in advance by the Court, the attorneys who will try the case

22   shall appear at the Settlement Conference with the parties and the person or persons having full

23   authority to negotiate and settle the case on any reasonable terms4discussed at the conference.

24   Consideration of settlement is a serious matter that requires preparation prior to the settlement

25   conference. Set forth below are the procedures the Court will employ, absent good cause, in

26   conducting the conference.

27
              4
28              Insurance carriers, business organizations, and governmental bodies or agencies whose settlement agreements
     are subject to approval by legislative bodies, executive committees, boards of directors or the like may be represented by
     a person whose recommendations about settlement are relied upon by the ultimate decision makers.

                                                                5
1             At least 21 days before the settlement conference, Plaintiff SHALL submit to Defendant via

2    fax or e-mail, a written itemization of damages and a meaningful5 settlement demand which includes a

3    brief explanation of why such a settlement is appropriate. Thereafter, no later than 14 days before the

4    settlement conference, Defendant SHALL respond via fax or e-mail, with an acceptance of the offer or

5    with a meaningful counteroffer, which includes a brief explanation of why such a settlement is

6    appropriate. The parties SHALL continue to exchange counteroffers until it is no longer

7    productive.

8             If settlement is not achieved, each party SHALL attach copies of their settlement offers to

9    their Confidential Settlement Conference Statement, as described below. Copies of these documents

10   shall not be filed on the court docket.

11                     CONFIDENTIAL SETTLEMENT CONFERENCE STATEMENT

12            At least five court days before the settlement conference, the parties shall submit, directly to

13   Judge Thurston's chambers by e-mail to JLTOrders@caed.uscourts.gov, a Confidential Settlement

14   Conference Statement. The statement should not be filed with the Clerk of the Court nor served on

15   any other party, although the parties may file a Notice of Lodging of Settlement Conference

16   Statement. Each statement shall be clearly marked "confidential" with the date and time of the

17   Settlement Conference indicated prominently thereon.

18            The Confidential Settlement Conference Statement shall include the following:

19            A.       A brief statement of the facts of the case.

20            B.       A brief statement of the claims and defenses, i.e., statutory or other grounds upon

21                     which the claims are founded; a forthright evaluation of the parties' likelihood of

22                     prevailing on the claims and defenses; and a description of the major issues in dispute.

23            C.       A summary of the proceedings to date.

24            D.       An estimate of the cost and time to be expended for further discovery, pretrial and

25   trial.

26
27            5
                “Meaningful” means the offer is reasonably calculated to settle the case on terms acceptable to the offering
     party. “Meaningful” does not include an offer which the offering party knows will not be acceptable to the other party.
28   If, however, the offering party is only willing to offer a settlement which it knows the other party will not accept, this
     should trigger a recognition the case is not in a settlement posture and the parties should confer about continuing the
     settlement conference via stipulation.

                                                                 6
1            E.     The relief sought.

2            F.     The party's position on settlement, including present demands and offers and a history

3                   of past settlement discussions, offers and demands.

4    VII.    Request for Bifurcation, Appointment of Special Master, or other Techniques to Shorten

5    Trial

6            Not applicable at this time.

7    VIII. Related Matters Pending

8            There are no pending related matters.

9    IX.     Compliance with Federal Procedure

10           All counsel are expected to familiarize themselves with the Federal Rules of Civil Procedure

11   and the Local Rules of Practice of the Eastern District of California, and to keep abreast of any

12   amendments thereto. The Court must insist upon compliance with these Rules if it is to efficiently

13   handle its increasing case load and sanctions will be imposed for failure to follow both the Federal

14   Rules of Civil Procedure and the Local Rules of Practice for the Eastern District of California.

15   X.      Effect of this Order

16           The foregoing order represents the best estimate of the court and counsel as to the agenda most

17   suitable to dispose of this case. The trial date reserved is specifically reserved for this case. If the

18   parties determine at any time that the schedule outlined in this order cannot be met, counsel are ordered

19   to notify the court immediately of that fact so that adjustments may be made, either by stipulation or by

20   subsequent status conference.

21           The dates set in this order are firm and will not be modified absent a showing of good

22   cause even if the request to modify is made by stipulation. Stipulations extending the deadlines

23   contained herein will not be considered unless they are accompanied by affidavits or declarations,

24   and where appropriate attached exhibits, which establish good cause for granting the relief

25   requested.

26   ///

27   ///

28   ///


                                                         7
1         Failure to comply with this order may result in the imposition of sanctions.

2
3    IT IS SO ORDERED.

4      Dated:   May 13, 2021                           _ /s/ Jennifer L. Thurston
5                                            CHIEF UNITED STATES MAGISTRATE JUDGE

6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 8
